Exhibit 10.35

 



AMENDMENT TO PROMISSORY NOTE



 

WHEREAS, SFE VCF, LLC, a California limited liability company (“Lender”), made a
loan on September 18. 2017 in the principal sum of $1,500,000.00 to Envision
Solar International, Inc., a Nevada corporation ('”Borrower”);

 

WHEREAS, said loan is evidenced by a Promissory Note executed by Borrower;

 

WHEREAS, the Maturity Date under the Promissory Note was September 16, 2018, and
was extended to December 1, 2018; and

 

WHEREAS, the parties desire to further extend the Maturity Date.

 

NOW, THEREFORE, the parties hereby agree that the Maturity Date is extended to
the earlier of (i) June 30, 2019, or (ii) the closing of an initial public
offering by Borrower. In consideration of the foregoing extension, Borrower
agrees to pay a fee equal to $30,000.00 on or before the Maturity Date, which
shall not be credited towards interest or principal. In addition, Borrower shall
pay all attorneys' fees incurred by Lender in connection with the extension of
the loan.

 

In all other respects the Promissory Note between the parties remains in full
force and effect, and all other terms of the loan shall be as set forth in said
Promissory Note.

 

Executed as of December l, 2018.

 

 



SFE VCF, LLC   ENVISION SOLAR INTERNATIONAL, INC. a California limited liability
company   a Nevada corporation       By: /s/ William H. Scripps                
By: /s/ Desmond Wheatley                      William H. Scripps   Desmond
Wheatley, CEO Manager           By: /s/ Kathy A Scripps                   Kathy
A. Scripps     Manager    

 

